  Case 3:17-cv-01930-B Document 96 Filed 09/16/19               Page 1 of 3 PageID 1836


                         UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

                                                 )
  EXXON MOBIL CORPORATION;                       )
  EXXONMOBIL DEVELOPMENT                         )
  COMPANY; and EXXONMOBIL OIL                    ) Action No. 3:17-cv-1930-B
  CORPORATION,                                   )
                                                   The Honorable Jane Boyle
                                                 )
                 Plaintiffs,                     ) Magistrate Judge Renee Harris Toliver
                                                 )
         v.                                      )
                                                 )
  STEVEN MNUCHIN, in his official                )
  capacity as Secretary of the U.S. Department   )
  of the Treasury; ANDREA M. GACKI, in           )
  her official capacity as the Director of the   )
  U.S. Department of the Treasury’s Office of    )
  Foreign Assets Control; and the U.S.           )
  DEPARTMENT OF THE TREASURY’S                   )
  OFFICE OF FOREIGN ASSETS                       )
  CONTROL,                                       )
                                                 )
                 Defendants.

                          DEFENDANTS’ RESPONSE TO
                 PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT

       Defendants Steven Mnuchin, Andrea M. Gacki, and the U.S. Department of the Treasury’s

Office of Foreign Assets Control hereby oppose Plaintiffs’ Motion for Summary Judgment (ECF

No. 89). Pursuant to Local Civil Rule 56.4(b), each of the matters required by Local Civil Rule

56.4(a) is set forth in the Defendants’ accompanying brief. For the reasons given therein,

Defendants request that Plaintiffs’ Motion for Summary Judgment be denied in its entirety.

DATED: September 16, 2019

                                            Respectfully submitted,

                                            JOSEPH H. HUNT
                                            Assistant Attorney General
Case 3:17-cv-01930-B Document 96 Filed 09/16/19     Page 2 of 3 PageID 1837


                                 DIANE KELLEHER
                                 Assistant Branch Director,
                                 Federal Programs Branch

                                 s/ Leslie Cooper Vigen
                                 LESLIE COOPER VIGEN
                                 D.C. Bar No. 1019782
                                 NICHOLAS P. CARTIER
                                 D.C. Bar No. 495850
                                 Trial Attorneys
                                 U.S. Department of Justice
                                 Civil Division, Federal Programs Branch
                                 1100 L Street, NW
                                 Washington, DC 20005
                                 Tel: (202) 305-0727
                                 Fax: (202) 616-8470
                                 Email: Leslie.Vigen@usdoj.gov

                                 Attorneys for Defendants




                                    2
  Case 3:17-cv-01930-B Document 96 Filed 09/16/19                   Page 3 of 3 PageID 1838


                                 CERTIFICATE OF SERVICE

       On September 16, 2019, I electronically submitted the foregoing document with the clerk

of court for the U.S. District Court for the Northern District of Texas using the electronic case

filing system of that court. I hereby certify that I have served all parties electronically or by

another manner authorized by Federal Rule of Civil Procedure 5(b)(2).

                                               s/ Leslie Cooper Vigen
                                               LESLIE COOPER VIGEN
                                               Trial Attorney
